                                                          Bakalar DEF 000277

 Case
EXH 2 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-8
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 1 of 11
                                    Page 1 of 11
                                                          Bakalar DEF 000278

 Case
EXH 2 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-8
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 2 of 11
                                    Page 2 of 11
                                                          Bakalar DEF 000279

 Case
EXH 2 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-8
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 3 of 11
                                    Page 3 of 11
                                                          Bakalar DEF 000280

 Case
EXH 2 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-8
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 4 of 11
                                    Page 4 of 11
                                                          Bakalar DEF 000281

 Case
EXH 2 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-8
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 5 of 11
                                    Page 5 of 11
                                                          Bakalar DEF 000282

 Case
EXH 2 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-8
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 6 of 11
                                    Page 6 of 11
                                                          Bakalar DEF 000283

 Case
EXH 2 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-8
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 7 of 11
                                    Page 7 of 11
                                                          Bakalar DEF 000284

 Case
EXH 2 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-8
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 8 of 11
                                    Page 8 of 11
                                                          Bakalar DEF 000285

 Case
EXH 2 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary       69-8
                                     Judgment     FiledMotion
                                               & Cross- 07/30/21    Page Judgment
                                                              for Summary 9 of 11
                                    Page 9 of 11
                                                           Bakalar DEF 000286

Case
EXH 2 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-8& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 10
                                                              for Summary    of 11
                                                                          Judgment
                                   Page 10 of 11
                                                           Bakalar DEF 000287

Case
EXH 2 -3:19-cv-00025-JWS        Document
        Opposition to Motion Summary      69-8& Cross-
                                     Judgment    Filed Motion
                                                       07/30/21     Page 11
                                                              for Summary    of 11
                                                                          Judgment
                                   Page 11 of 11
